Phelps, J.
The plaintiff entered into the employment of the defendant as an operative in his mill for certain stipulated daily wages, but for no specified time, under a contract which contained a provision that the plaintiff should give fourteen days previous notice to the defendant before leaving Ins employment.
It is admitted that the plaintiff continued in the service of the defendant only about a month, and that he wrongfully violated the contract by leaving without notice. The defendant thereby claims to have suffered damage, which he seeks to recoup against the plaintiff’s claim for services, and the question is, whether the Court of Common Pleas adopted the proper rule in ascertaining the amount which the defendant was entitled to recoup.
It appears from the record 1hat Ihe plaintiff’s employment was to tend a spinning jack, and that it was necessary that the jack should be kept running or some of the defendant’s looms must stop, and that by the plaintiff’s leaving the jack was idle for three working days.
The court adopted as the rule of the defendant’s damages the amount of the plaintiff’s wages for those three days, and did not take into consideration the injury to the defendant by the stoppage of his jack and looms.
The proper rule in such cases is the actual injury sustained by the breach of the contract, but it must not be of a character so uncertain and indefinite as to be incapable of such proof as should reasonably satisfy the mind of the court, and enable it to come to a satisfactory conclusion that the damage amounts to at least a certain precise and definite sum. We experience some embarrassment from the fact that, from the somewhat ambiguous phraseology of the motion, we are not certain of adopting the meaning of the court. If it clearly appeared from the record that the defendant’s evidence was *374excluded from consideration on the ground that it was too vague and uncertain to enable the court to deduce from it that the defendant had sustained any particular amount of damage by the suspension of his machines, we should be sátisfied with the disposition made of the question. But we are of the opinion that the motion is not fairly entitled to that construction. It is found that the defendant was only able to state the amount proximately, and that his witnesses differed, and this seems to have been the reason for the disallowance of the defendant’s claim. From the nature of the case the defendant could only have proximately stated his precise damage. It was not possible to demonstrate to the court that it was exactly a certain sum. In this respect the case does not differ in principle from an action for slander, or seduction, or breach of promise to marry, or negligence resulting in personal injury. In these, and many others, the amount of damage is necessarily proved by evidence largely made up of opinions and estimates which only approximate the precise sum, and the plaintiff’s witnesses, if intelligent and credible, always differ in their statements of the amount; and therefore we think it unsafe, in a case like the present, to approve a ruling which rejects a claim to damage, otherwise lawful and unexceptionable, on the ground that the party could only state the amount of his injury proximately, and his witnesses differed in their judgment. But precise sums were given by way of opinion, and the lowest estimate was more than double the plaintiff’s entire demand, and this evidence was uncontradicted by the plaintiff; and we conceive the error of the court to have consisted in establishing an improper basis of computation, and not in declining to consider evidence because of its uncertainty.
In fixing the defendant’s damages at the amount of the plaintiff’s wages for three days, and thereby establishing as the rule of compensation for a breach of contract by wrongfully leaving the defendant’s employment, the simple wages of the plaintiff, or what it would have cost to pay another man for the same service, the court adopted a principle which if sanctioned can hardly fail to bear oppressively upon man*375ufacturers who employ operatives to tend machines on which the operation of other machines doing a more advanced stage of the work depends ; and this case presents a fair illustration of the mischief. A party without fault should not be Subjected to such consequences by the wrongful act of another, if it can be avoided by any fair construction of the record, and any reasonable interpretation of legal principles.
In the argument some importance was attached to the fact that no evidence was introduced to show whether the defendant’s mill was being run at a profit. We think this could have had no material effect on the mind of the court in the determination of this question. If the mill was in fact running at a loss, wo can see no more propriety in assessing damages' equivalent to the wages of the plaintiff than for the interruption of the defendant’s business by the suspension of his machines. If it was a disadvantage to the defendant to have his machines kept in motion, it must on the samo principle have been equally injurious to have kept workmen employed to tend the machines.
We advise a new trial.
In this opinion the other judges concurred.